DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7), drawn to a bite controlled drill-head guide plate device, in the reply filed on 09/17/2021 is acknowledged. Claims 8-15 are withdrawn.


	Acknowledgement of Amendments
The Preliminary Amendments to the Claims filed 10/17/2019 have been acknowledged by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limit structure recited in Claim 5 and the cooling groove recited in Claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Additionally, the examiner notes the drawings are objected to because:
Symbols and/or subscripts are present next to the part numbers in Figs. 1-5. Examiner recommends Applicant removes the symbols and/or subscripts next to the part numbers.
Lines next to each part number are misaligned, and/or do not point to the respective parts, notably in Figs. 1-5. Examiner recommends Applicant correct lines on the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control mechanism for positioning and guiding an implant drill-head,” in Claim 1, 
 “A control mechanism” meets the three-prong test set forth in MPEP § 2181, subsection I because A) it uses the generic placeholder “mechanism”, B) said generic placeholder is modified by functional language (i.e. the “for” after the generic place holder as well as the terms “positioning and guiding”) and C) the claim does not recite any structure, material or acts for performing the claimed function of “positioning and guiding an implant drill-head.” It is noted that the term “control” is not considered to impart any structural limitation, rather it is just descriptive of the intended use of the mechanism.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the Specification 10/17/2019 finds that the structure of the control mechanism is a fixed groove (page 7, paragraph [0041]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the fixed tube or the implant drill-head to move is disposed in the fixed groove".  However, Claim 1 does not recite a fixing tube, an implant drill-head or a fixing groove that are being referenced to in Claim 5. Thus, there is insufficient antecedent basis for this limitation in the claim. It appears that there is antecedent basis for “the fixed tube” and “the implant drill-head” in Claim 2.  Therefore, for examination purposes, Claim 5 will be reviewed as being dependent on Claim 2. 
Claim 6 recites the limitation of “a passing hole…formed on the guide sleeve far away from an implant drill end.”  The phrase “far away” in Claim 6 is a relative phrase which renders the claim indefinite. The terms “far away” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As written, it is uncertain what are the metes and bounds of how “far away” the guide sleeve needs to be away from the passing hole. For examination purposes, “far away” is interpreted as any measure of distance between the recited passing hole and guide sleeve. 
Claim 7 recites the limitation “the implant drilling end.” However, Claim 2 does not recite an implant drilling end that is being referenced to in Claim 7. Thus, there is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the implant drilling end” is interpreted as “an implant drill end. “Additionally, the examiner notes that “an implant drilling end” is understood by the examiner to be referring to an end of the guide sleeve.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to anatomical structures:
In Claim 1, applicant positively recites parts of a human in the limitation of “a bite controlled drill-head guide plate, comprising an upper matrix controlled by an upper tooth, and an  upper alveolar bone or mucosa…and a lower matrix controlled by a lower tooth,  a lower alveolar bone or mucosa.”
Thus, Claim 1 includes a human within their scope and are non-statutory.  Moreover, the office considers “controlled by” as a positive recitation of the relationship of the anatomy (i.e. upper tooth, an upper alveolar bone or mucosa, lower tooth, lower alveolar bone or mucosa) and the claimed bite controlled drill-head guide plate. 
A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). 
Applicant is suggested to rewrite anatomical structures within functional language using terms such as “adapted to" or "configured for” in order to overcome 35 U.S.C. 101 rejection. For example, Claim 1, should be rewritten as: “a bite controlled drill-head guide plate, comprising an upper matrix adapted to be controlled by an upper tooth, and an upper alveolar bone or mucosa…and a lower matrix adapted to be controlled by a lower tooth, a lower alveolar bone or mucosa.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102 (a) (1) as being unpatentable by Marshall (U.S. Patent 3,445,935).
Re Claim 1, Marshall teaches a bite controlled drill-head guide plate (refer to Reproduced Fig. 1 below), comprising an upper matrix (14) controlled by an upper tooth (26), and an upper alveolar bone or mucosa (the examiner notes that Marshall teaches an upper matrix (14) (Col. 3, line 6), as shown being controlled by, i.e. held in place by, teeth in Reproduced Fig. 1) , and a lower matrix (15) controlled by a lower tooth (indicated in Reproduced Fig. 1), and a lower alveolar bone or mucosa (the examiner notes that Marshall teaches a lower matrix (15) (Col. 3, line 23), as shown being controlled by, i.e. held in place by, teeth in Reproduced Fig. 1.  In addition, the recesses shown in the lower matrix (15) in Reproduced Fig. 2 further support that the lower matrix is “controlled by” teeth received in said recesses), wherein a support body (shown in Reproduced Figs. 1 and 2) is disposed between the upper matrix (14) and lower matrix (15); and a control mechanism (12) (given that control mechanism is interpreted as a fixed groove, the examiner notes that Marshall teaches a control mechanism as a fixed groove (12), Col. 3, line 5) for positioning and guiding an implant drill-head (the examiner notes that Marshall teaches a passing hole (18), which is part of the fixed tube (17), that permits the stationary chuck or nozzle of a dental drill handpiece, Col. 3, lines 18-20) is disposed on the support body (indicated in Reproduced Figs. 1 and 2), on the upper matrix (14) (Refer to Reproduced Fig. 2) or the lower matrix (15). 


    PNG
    media_image1.png
    592
    725
    media_image1.png
    Greyscale

Reproduced Fig. 1 (Marshall, 1969)

    PNG
    media_image2.png
    489
    729
    media_image2.png
    Greyscale

Reproduced Fig. 2 (Marshall, 1969)
Re Claim 2, the claimed invention of Marshall is disclosed in the rejection of Claim 1, wherein the control mechanism (12) comprises a fixed groove (12) (the examiner notes that Marshall teaches a control mechanism, which is a fixed groove (12), Col. 3, lines 5) formed on the support body (see Reproduced Figs. 1 and 2); a guide sleeve (11) is disposed in the fixed groove (12) (refer to guide sleeve (11) situated within the fixed groove (12), as illustrated in Reproduced Fig. 2 above); a fixed tube (17) is disposed in the guide sleeve (11) (the examiner notes that Marshall teaches the fixed tube (17) snugly and slidably positioned within guide sleeve (11), Col. 3, lines 14-15). Also refer to fixed tube (17) and the dashed-line arrow that indicates the direction in which said tube is positioned into the guide sleeve (11)); the fixed tube (17) and the implant drill-head are fixed in the guide sleeve (11) and are slid along a length direction of the guide sleeve (11) (the examiner notes that Marshall teaches that the guide sleeve (11) and its fixed tube (16) are suitably positioned (Col. 3, lines 27-28). Additionally, the examiner reiterates that the fixed tube (17) includes a passing hole (18), which is part of the fixed tube (17), that permits the stationary chuck or nozzle of a dental drill handpiece, Col. 3, lines 18-20); and a sleeve opening (indicated by grey-circle in Reproduced Fig. 2) for moving a handpiece handle (the examiner notes that the limitation is interpreted as a sleeve opening configured to allow the implant drill head, connected to a handpiece handle of an implant drilling tool, to move through the guide sleeve (11)) is formed at a side of the guide sleeve (11) (the examiner further notes that the sleeve opening is formed on the outer surface or side of the guide sleeve (11) shown in Reproduced Fig. 2).  
Re Claim 3, the claimed invention of Marshall is disclosed in the rejection of Claim 1, wherein the control mechanism (12) comprises the fixed groove (12) (the examiner reiterates that Marshall teaches a control mechanism, which is the fixed groove (12), Col. 3, line 5,  and as indicated in Reproduced Fig. 1) formed on the support body (see Reproduced Figs. 1 and 2)and configured to enable the implant drill-head to move smoothly along a length direction (as illustrated in Reproduced Fig. 2, the fixed groove (12) receives the guide sleeve (11), which fits the fixed tube (17) in which the implant drill-head moves in the longitudinal/length direction, as indicated by the dashed-line arrow).  
	Re Claim 4, the claimed invention of Marshall is disclosed in the rejection of Claim 1, wherein the fixed groove (12) same as the tooth, the tooth mucosa or the alveolar bone in shape is at least formed on the upper matrix or the lower matrix (the examiner reiterates that Marshall teaches a control mechanism is the fixed groove (12), Col. 3, line 5, indicated in Reproduced Fig. 1. As illustrated in Reproduced Fig. 2, the fixed groove (12) receives the guide sleeve (11), which fits the fixed tube (17) that allows insertion of the implant drill-head. Moreover, Reproduced Fig. 2 illustrates that the fixed groove (12) is formed on the upper matrix (14)) at an implant drilling side (the examiner interprets the implant drilling side, as any side wall or surface that is in proximity of the implant drill-head tool when inserted in the guide plate. Refer to the dotted double-arrowed line 1 shown in Reproduced Fig. 3, which illustrates 
    PNG
    media_image3.png
    368
    697
    media_image3.png
    Greyscale
the proximity of the fixed groove (12) to the passing hole (18) wherein the implant drill-head is inserted).
Reproduced Fig. 3 (Marshall, 1969)
Re Claim 5, the claimed invention of Marshall is disclosed in the rejection of Claim 1, wherein a limit structure (27) (the examiner notes that Marshall teaches the limit structure (27), Col. 4, line 1,  as shown in Reproduced Figs. 1 and 2) for limiting the fixed tube (17) or the implant drill-head to move is disposed in the fixed groove (12) (the examiner notes that Marshall teaches the limit structure (27) which will, if held against the end of the fixed groove (12) cause the fixed tube (17) to advance and withdraw within the groove as well as confine the gingival extension of the implant drill-head (represented as a bur 20) relative to the guide plate, Col. 4, lines 1-4). 
Re Claim 6, the claimed invention of Marshall is disclosed in the rejection of Claim 2, wherein a passing hole (18)  for entering the implant drill-head or entering the fixed tube (17) (the examiner notes that the passing hole (18), which is part of the fixed tube (17),  allows insertion of the implant drill-head, as shown in in Reproduced Fig. 2) is formed on the guide sleeve (11) far away from an implant drilling end (indicated in Reproduced Fig. 4. Additionally, the examiner reiterates that “far away” is interpreted as any measure of distance between the recited passing hole and guide sleeve.  Thus, the examiner notes that the dotted double-arrowed line 2 shown in Reproduced Fig. 3, demonstrates the distance of 
    PNG
    media_image4.png
    469
    612
    media_image4.png
    Greyscale
the passing hole (18) from the guide sleeve (11)). 
Reproduced Fig. 4 (Marshall, 1969)
Re Claim 7, the claimed invention of Marshall is disclosed in the rejection of Claim 2, wherein a cooling groove (not indicated in figures) is formed along a radial direction of an end portion of the fixed groove (12) or/and the guide sleeve (11) close to the implant drilling end (the examiner notes that Marshall discloses a teaching of a turbine implant drilling-head tool, which has the functionality of a cooling groove, i.e. to provide cooling to the implant drilling-head. Marshall teaches a modified form of the fixed tube (17), which is slidably positioned in the guide sleeve (11), wherein air and water connections (35) for the turbine of the implant drill head tool, as shown in Reproduced Fig. 4. The examiner notes that Marshall teaches an equivalence thereof of the cooling groove, i.e. as a turbine implant drilling-head tool with air and water connection). 

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772